Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi in US20160355731.

Regarding Claim 1:   Aoyagi teaches a means for producing a beta sialon fluorescent material comprising a first step of preparing a composition containing a silicon nitride that contains aluminum, oxygen and europium.  A beta-sialon material is based upon beta-Si3N4 and has the formula Si6-zAlzN8-zOz:Eu (See Paragraph 20).  The beta-sialon material goes through a first heat treatment step in order to form the base structure having the described composition.  Aoyagi teaches that the composition is then heat treated in a ‘second heat treatment’ and ‘third heat treatment’ step, wherein the third treatment is typically taught as being at a temperature greater than the second heat treatment.  Aoyagi teaches that the material is heated in the temperature range between 1300 and 1600C (See Paragraph 58) for a period between 2 and 20 hours in a second heat treatment (See Paragraph 59).  Aoyagi teaches that the second and third heat treatment step may occur in a manner such that the third high temperature is performed first and the temperature is reduced to the required temperature for the second treatment (See Paragraph 61 and 80-81).  Aoyagi teaches that in all heat treatment steps the material is cooled to room temperature after the treatment is performed (See Paragraph 45 and 67).  This cooling may occur over a time period from 0.1 to 20 hours.  Assuming that the average temperature in the second heat treatment is 1450C and room temperature is 25C, this gives a range of 1.18-237.5 C/min.  Aoyagi does not 

Regarding Claim 2-5:  Aoyagi teaches that the temperature is decreased from 1300-1600C to room temperature, which includes the temperature ranges claimed as a first and second temperature range.  The cooling rate of Aoyagi is over the course of from 0.1 to 20 hours, which translates to a cooling rate of from 1.18 to 237.5 C/min over the first and second temperature decrease steps.  Thus Aoyagi teaches an overlapping range of processing parameters.  Overlapping ranges have been held to present a prima facie case of obviousness. Those of ordinary skill in the art would have found it obvious to select from the overlapping portion of the range, arriving at the invention as claimed.

Regarding Claim 6:  Aoyagi teaches that the second heating step may be performed in a rare gas atmosphere (See Paragraph 56).  

Regarding Claim 7-10:  Aoyagi teaches that after the material is cooled it may be treated with a mixed acid containing HNO3 and HF (See Paragraph 70).  It is noted that Aoyagi does not teach a treatment with a basic solution; however, claim 9 does not require that a treatment with a basic solution occurs.  Claim 9 only further limits the contents of the basic solutions, when those solutions are used.  

Regarding Claim 11-13:  Aoyagi teaches that the material may have a formula Si6-zAlzOzN8-z:Eu, wherein the value of z is from 0 to 4.2 (See Paragraph 20 and 36 as well as examples).  Aoyagi teaches that the content of Eu relative to 6 moles of Si+Al may be in the range from 0.001 to 0.05 (this is the claimed ‘y’ value). Example 1 shows a composition where the z value is 0.22 and the y value is 0.015.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited as relevant disclosures to the claimed invention:  20100053932 20100213820 20110198656 20120211700 20120223448 20120228551 20120305844 20170037311 20170166810 20170342321.  All of the cited references teach the creation of beta sialon phosphors doped with europium and the importance of performing a heat treatment or annealing step in order to reduce impurity phases in the material.  Several of the cited references teach the inclusion of particular cooling steps, although furnace cooling, which provides an overlapping range of cooling rates, would have been an obvious means of reducing the temperature of the material to room temperature after high temperature treatment.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734